PER CURIAM.
Ronald Redoutey appeals the denial by the trial court of his petition for writ of mandamus. We affirm the denial in all respects, save one. Because it appears that Mr. Redoutey falls within the definition of a “working prisoner,” he is entitled to a credit of thirty cents per day “on account of fines and costs adjudged against him or her.” See § 951.15, Fla. Stat. (2003). Thus we reverse in part, and remand to the trial court with instructions to grant the writ of mandamus with respect to the per diem charge.
*639AFFIRMED in part, REVERSED in part, and remanded with instructions.
PETERSON, THOMPSON, and MONACO, JJ., concur.